1. This detailed action will review amended Claims 1 - 16 of Application No. 16/600,719 filed on 2/10/2022.
Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AJA.
Foreign Priority
3.	Applicant claims a foreign priority to  EPO 18200390.5 , filed 10/15/2018.
Response
4.	New rejections under 35 USC 101 are added; due to the above amendment, the examiner withdraws specification, and claims’ objections mailed on 11/24/2021; the 35 USC 112(f) , 35 USC 112(a), and 35 USC 112(b) rejections of pending claims 1-16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Per independent claim 1: the claimed invention is directed to a method without significantly more. The claim recites an abstract idea of “adjusting the current momentary likelihood for each lane”. 
Claim 1 is ineligible, because:
 Statutory category: Yes. The claim recites a series of steps and, therefore, is a process; it covers performance of the limitation in the mind.
Step 2A - Prong 1: Judicial Exception Recited?  Yes
Step 2A - Prong 2: Integrated into a Practical Application? No: the claim is directed to an abstract idea
Step 2B: Claim provides an Inventive Concept? No
	Thus it is ineligible. That is, other than reciting mining data, adjusting, and using data, nothing in the claim precludes the claimed steps of adjusting, comparing adjusted likelihoods, and determining a specific likelihood from practically being performed in the human mind (a mental process); further, a claimed abstract idea (this is a judicial exception enumerated in the 2019 PEG.) is how to adjust a claimed “likelihood”? because according to BRI, this is merely a step of processing obtained data.
6. Per independent claim 13: the claimed invention is directed to a control system without significantly more. The claim recites an abstract idea of “adjusting the current momentary likelihood for each lane”. 
Claim 13 is ineligible,
 Statutory category: Yes. The claim recites a control system and, therefore, is a product; it covers performance of the limitation in the mind but for the recitation of generic computer components. 
Step 2A - Prong 1: Judicial Exception Recited?  Yes
Step 2A - Prong 2: Integrated into a Practical Application? No: the claim is directed to an abstract idea
Accordingly, even in combination, these additional elements (computer’s components) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept? No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the obtaining step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The limitations indicate that mere obtaining, and using data (projecting & creating steps), adjusting, then comparing likelihoods to select a highest likelihood, then sending a resulted signal are  well understood, routine, and conventional function when it is claimed in a merely generic manner (as they are here). Accordingly, a conclusion that the obtaining, projecting, creating, adjusting, comparing likelihoods, then sending a result signal steps are well-understood, routine, conventional activity is supported under Berkheimer. A claimed limitation of how to adjusting a likelihood for each lane is an abstract idea (i.e., a judicial exception). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Thus claim 13 is ineligible; it covers performance of the limitation in the mind but for the recitation of generic processor, a memory, a sensor interface. That is, other than reciting using a processor, a memory, a sensor interface, and a communication interface, nothing in the claim precludes the claimed steps of adjusting, comparing adjusted likelihoods, determining a specific likelihood, then sending a signal to control a vehicle from practically being performed in the human mind; further, a claimed abstract idea is how to adjust a claimed “likelihood”? (this is a judicial exception enumerated in the 2019 PEG.) 
7.	Per independent claim 15: the claimed invention is directed to a generic vehicle without significantly more. The claim recites an abstract idea of “adjusting the current momentary likelihood for each lane”. 
Claim 15 is ineligible because:
 Statutory category: Yes. The claim recites a vehicle and, therefore, is a product; it covers performance of the limitation in the mind but for the recitation of having generic computer components. 
Step 2A - Prong 1: Judicial Exception Recited?  Yes
Step 2A - Prong 2: Integrated into a Practical Application? No: the claim is directed to an abstract idea
Accordingly, even in combination, these additional elements (computer’s components) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept? No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the comparing, and determining a highest likelihood step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The claimed limitations of obtaining, using data (projecting & creating, adjusting, comparing, and determining steps are well understood, routine, and conventional function when they are claimed in a merely generic manner (as they are here). Accordingly, a conclusion that the adjusting, comparing, and determining steps are well-understood, routine, conventional activities are supported under Berkheimer. A critical claimed step of how to adjusting a likelihood for each lane is an abstract idea (i.e., a judicial exception). Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Claim Rejections - 35 USC § 103
8.	 Claims 1-2, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Panzica et al. (US Pat. 10824162 B2) (hereinafter “Panzica”) in view of Heidenreich et al. (US Pat. 10773719) (hereinafter “Heidenreich”).
A. Regarding Claim 1, Panzica teaches a method for assigning a vehicle to a lane in a road, wherein the method (see Panzica, Col. 2 Line 36) comprise: obtaining an estimated pose of the vehicle (see Panzica, Col. 35 Line 41-44), vehicle pose estimate, which is determined from the position data of the positioning system 204 in the process described by Fig. 4); obtaining an uncertainty value to the estimated pose of the vehicle (see Panzica, Fig. 6, Step 604 describes a step where the system determines a difference between the heading, or direction, between the vehicle and the heading, or direction, of the nearby lane[s]); projecting the pose, onto nearby lanes in a map (It is noted from the specification of the claimed invention that projecting the pose is equivalent to determining the closest distance from the estimated pose to the nearby lanes. Panzica, Col. 36 Line 16-20 teaches a step where the vehicle computing system 106 determines a set of candidate lanes that the vehicle could be traveling on based on the closest distance from the vehicle to the lane[s]); obtaining position uncertainty, U, of each lane (see Panzica, Fig. 6, Step 602 describes a step where the system determines a difference between the position of the vehicle and the position of the nearby lane); creating a distribution, P, by combining uncertainty V and U for each nearby lane (see Panzica, Col. 36 Line 49-55, the system determines a score for each lane, representing the likelihood that the vehicle is traveling on the lane. The score can be based on a weighted sum of the distance between a position of the vehicle and a closest point of the lane [equivalent to position uncertainty V] and the difference between a direction of the vehicle to the direction of the lane [equivalent to pose uncertainty U]); creating a current momentary likelihood hypothesis for the vehicle for being in each lane by evaluating distribution with pose for each projection (see Panzica, Col. 7 Line 20-26, the processor receives updated pose data to create a second score, representing the likelihood that the vehicle is traveling on the lane, and this score is used to determine the lane that the vehicle is traveling on); and comparing all the adjusted momentary likelihoods and determining the lane with the highest likelihood (see Panzica, Col. 36 Line 33-34, the system determines the lane that the vehicle is traveling on [starting lane] based on the lane that has the highest score value).
Panzica does not appear to disclose of adjusting the current momentary likelihood for each lane with a prior determined earlier. From the same field of endeavor, Heidenreich teaches adjusting the current momentary likelihood for each lane with a prior determined earlier; and comparing all the adjusted momentary likelihoods (see Heidenreich Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panzica with Heidenreich and include in the vehicle lane positioning estimator of Panzica the step of adjusting the current momentary likelihood for each lane with a prior determined earlier, as taught by Heidenreich. The motivation for doing so would allow for the system to accurately determine the probability that the vehicle is traveling on a given lane. The system is more accurate when it takes into account equal contributions of the map-based lane data and updating of the arrangement information for the vehicle (see Heidenreich, Col. 3 Line 22-24).
B. Regarding Claim 2: The rationales and references for a rejection of claim 1 are incorporated.
, the combination of Panzica and Heidenreich teaches the method according to claim 1 (as discussed above).
The combination of Panzica and Heidenreich teaches all other elements of Claim 2, where Panzica teaches adjusting the current momentary likelihood with the value of the likelihood from the previous iteration if the connection is within a set distance from the pose, E (Col. 3 Line 61-Col. 4 line 1-2, teaches that in the case where distance of the vehicle pose estimate to a previous lane arrangement is below a threshold [threshold satisfied], the system will determine a projection point [new pose estimate] associated with the previous lane arrangement. This new pose estimate will determine the lane arrangement hypothesis to determine the exact lane the vehicle is traveling on. Therefore in this example, the pose is within a threshold, which satisfies the condition, and a new likelihood is generated based on a previous lane arrangement and its respective likelihood), and if the current momentary likelihood has not been adjusted previously (Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position. In the case where there is no previous lane hypothesis, the lane arrangement [or likelihood] can either be adjusted, or remain the same); and adjusting current momentary likelihoods, that was not adjusted in previous step, with a minimum value (It is noted that the disclosure does not specify an amount of minimum value to adjust the momentary likelihood with. By the broadest reasonable interpretation, a minimum value can be O[zero], and the adjusted momentary likelihood can be adjusted by 0, which means there is no change), and Heidenreich teaches wherein the step of adjusting current momentary likelihoods comprise, for each likelihood from a previous iteration: checking for logical connection associated to a current momentary likelihood (It is noted that a logical connection is interpreted as an adjacent relationship between two lanes. Col. 6 Line 40-53, the system creates an updated lane arrangement hypothesis while using the data from the previously determined lane arrangement information for the vehicle. More specifically, the processing device takes into account the geometric similarity between the previous iteration and current iteration to create the updated lane arrangement hypothesis).
C. Regarding Claim 5: The rationales and references for a rejection of claim 2 are incorporated.
Panzica also teaches a step of normalizing the current momentary likelihoods (i.e., in the statistics field, normalization means to scale/organize a variable so the data is less complex and redundant. One form of normalizing data is setting the adjusting the dataset so that the values fall between 0 and 1. In this case, a momentary likelihood value 0 means there is a 0% chance that the vehicle is traveling on a given lane, and 1 means that there is 100% chance that a vehicle is traveling on a given lane. Panzica, Col. 39 Line 50-54 teaches that the score given to a candidate lane is scaled from 0 to 1).
D. Regarding Claim 6: The rationales and references for a rejection of claim 5 are incorporated.
Panzica also teaches a step of setting all likelihoods below a threshold to a fixed minimum likelihood value (It is noted that setting likelihoods to a minimum likelihood broadly covers the case where the minimum likelihood is O[zero], where it would be a 0% chance that a vehicle is traveling on a given lane. Panzica , Col. 37 Line 40-46, teaches the system can determine a pose estimate to be invalid, which would mean that the score for the candidate lane(s) is also invalid, and the candidate lane is excluded from the subject lane determination. This is identical to a scenario where the candidate lane likelihood score is set to a minimum value of zero).
E. Regarding Claim 7: The rationales and references for a rejection of claim 5 are incorporated.
Panzica also teaches a step of normalizing the current likelihoods comprise determining the maximum value of the most probably current likelihood and subtracting this maximum value from all current likelihoods. Panzica, Col. 39 Line 50-54, teaches that the score given to a candidate lane is scaled from 0 to 1.The system is capable of determining the maximum likelihood value/score, and a step of scaling can be done, which includes subtracting the maximum score with the other determined scores in the set).
F. Regarding Claim 8: The rationales and references for a rejection of claim 1 are incorporated.
Heidenreich also teaches wherein a maximum of the likelihood value for each lane is found in respective lane centre and each lane probabilistic value drops to zero at some distance away from the centre of the respective lane (It is noted that a distribution where the center point contains a maximum value, and both sides drop off from the maximum value to approach zero is a normal distribution in the field of statistics. Heidenreich, Col. Line 14-20 teaches that a lane arrangement can be represented by a multidimensional normal distribution, which is a type of normal distribution).
G. Regarding Claim 9: The rationales and references for a rejection of claim 2 are incorporated.

Panzica also teaches about adjusting momentary likelihood comprise checking logical connection between lane hypotheses in the map (It is noted that a logical connection is interpreted as an adjacent relationship between two lanes. Panzica, Col. 25 Line 13-16 teaches that a roadway detected by the system sensors can include more than one lane. The system is capable of obtaining either map data or sensor data to generate roadway data where the system can recognize that a lane is adjacent to another lane, Panzica, Col. 25 Line 65, e.g. where a lane of a roadway is connected to another lane in the same roadway).
H. Regarding Claim 10: The rationales and references for a rejection of claim 1 are incorporated.
Panzica also teaches wherein the pose comprise a position in map coordinates and a direction of travel (see Panzica, the Abstract, wherein the vehicle pose is estimated by the system, and the vehicle pose is the geographic location of the vehicle and the traveling direction of the vehicle).
I. Regarding Claim 11: The rationales and references for a rejection of claim 1 are incorporated.
Panzica also teaches about acquiring estimated pose of the vehicle comprise acquiring sensor data from at least one of a Global Navigation Satellite System, camera, vehicle parameters, and Lidar (see Panzica, Col. 20 Line 30-31, image processing techniques can be used to determine vehicle location captured by cameras, Panzica, Col. 19 Line 43-44, the sensors can include Global Positioning System, Panzica, Col. 4 Line 57, the vehicle pose can be estimated and updated based on LIDAR data).
J. Regarding Claim 12: The rationales and references for a rejection of claim 1 are incorporated.

Panzica also teaches wherein the vehicle is an autonomous vehicle or an advanced driver-assistance systems vehicle (see Panzica, the Abstract, the system to determine the exact lane that the vehicle is driving on taught by Panzica is used on an autonomous vehicle).
K. Regarding Claim 13: The rationales and references for a rejection of claim 1 are incorporated.
Panzica teaches a vehicle control system comprising at least one processor (see Panzica, Fig. 3, processor 304), at least one memory for storing instructions and data (see Panzica, Fig.3, memory 306), at least one sensor interface (see Panzica, Fig. 2, sensor(s) 206), and at least one communication interface (see Panzica, Fig. 3, communication interface 304), wherein the processor is arranged to execute instruction sets stored in the memory (see Panzica, Col. 24 Line 4-9), acquire data via the sensor interface and: obtaining an estimated pose, E, of the vehicle (see Panzica, Col. 35 Line 41- 44, vehicle pose estimate, which is determined from the position data of the positioning system 204 in the process described by Fig. 4); obtaining an uncertainty value, V, to the estimated pose of the vehicle (see Panzica, Fig. 6, Step 604 describes a step where the system determines a difference between the heading, or direction, between the vehicle and the heading, or direction, of the nearby lane[s]); projecting the pose, E, onto nearby lanes in a map (It is noted from the specification of the claimed invention that projecting the pose E is equivalent to determining the closest distance from the estimated pose to the nearby lanes. Col. 36 Line 16-20 teaches a step where the vehicle computing system 106 determines a set of candidate lanes that the vehicle could be traveling on based on the closest distance from the vehicle to the lane[s]); obtaining position uncertainty, U, of each lane (see Panzica, Fig. 6, Step 602 describes a step where the system determines a difference between the position of the vehicle and the position of the nearby lane); creating a distribution, P, by combining uncertainty V and U for each nearby lane (see Panzica, Col. 36 Line 49-55, the system determines a score for each lane, representing the likelihood that the vehicle is traveling on the lane. The score can be based on a weighted sum of the distance between a position of the vehicle and a closest point of the lane [equivalent to position uncertainty V] and the difference between a direction of the vehicle to the direction of the lane [equivalent to pose uncertainty U]); creating a current momentary likelihood hypothesis for the vehicle for being in each lane by evaluating distribution, P, with pose, E, for each projection (see Panzica, Col. 7 Line 20-26, the processor receives updated pose data to create a second score, representing the likelihood that the vehicle is traveling on the lane, and this score is used to determine the lane that the vehicle is traveling on); comparing all the adjusted momentary likelihoods and determining the lane with the highest likelihood (see Panzica, Col. 36 Line 33-34, the system determines the lane that the vehicle is traveling on [starting lane] based on the lane that has the highest score value); and sending control parameters on the communication interface for controlling the vehicle in accordance with the determined most probable lane (see Panzica, Col. 4 Line 44-46, the system sends a control instruction to the vehicle based on the route plan, where the route plan is based on the determined lane that the vehicle is traveling on).
Panzica does not disclose about  adjusting the current momentary likelihood for each lane with a prior determined earlier.
From the same field of endeavor, Heidenreich teaches adjusting the current momentary likelihood for each lane with a prior determined earlier (see Heidenreich Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panzica wih Heidenreich and include in the vehicle lane positioning estimator and system of Panzica the instructional step of adjusting the current momentary likelihood for each lane with a prior determined earlier, as taught by Heidenreich. The motivation for doing so would allow for the system to accurately determine the probability that the vehicle is traveling on a given lane. The system is more accurate when it takes into account equal contributions of the map-based lane data and updating of the arrangement information for the vehicle (see Heidenreich, Col. 3 Line 22-24).
L. Regarding Claim 14: The rationales and references for a rejection of claim 13 are incorporated.
The combination of Panzica and Heidenreich teaches all other elements of Claim 14, where Panzica teaches adjusting the current momentary likelihood with the value of the likelihood from the previous iteration if the connection is within a set distance from the pose, E (see Panzica, Col. 3 Line 61-Col. 4 line 1-2: in the case where distance of the vehicle pose estimate to a previous lane arrangement is below a threshold [threshold satisfied], the system will determine a projection point [new pose estimate] associated with the previous lane arrangement. This new pose estimate will determine the lane arrangement hypothesis to determine the exact lane the vehicle is traveling on. Therefore in this example, the pose is within a threshold, which satisfies the condition, and a new likelihood is generated based on a previous lane arrangement and its respective likelihood), and if the current momentary likelihood has not been adjusted previously (see Panzica, Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position. In the case where there is no previous lane hypothesis, the lane arrangement [or likelihood] can either be adjusted, or remain the same); and adjusting current momentary likelihoods, that was not adjusted in previous step, with a minimum value (It is noted that the disclosure does not specify an amount of minimum value to adjust the momentary likelihood with. By the broadest reasonable interpretation, a minimum value can be O[zero], and the adjusted momentary likelihood can be adjusted by 0, which means there is no change), and Heidenreich teaches wherein the step of adjusting current momentary likelihoods comprise, for each likelihood from a previous iteration: checking for logical connection associated to a current momentary likelihood (It is noted that a logical connection is interpreted as an adjacent relationship between two lanes. Col. 6 Line 40-53, the system creates an updated lane arrangement hypothesis while using the data from the previously determined lane arrangement information for the vehicle. More specifically, the processing device takes into account the geometric similarity between the previous iteration and current iteration to create the updated lane arrangement hypothesis).
L. Regarding Claim 15: The rationales and references for a rejection of claim 13 are incorporated.
Panzica teaches a vehicle comprising: a vehicle control system, controlling driving functions of the vehicle (see Panzica, Col. 17 Line 19-20), comprising at least one processor (see Panzica, Fig. 3, processor 304), at least one memory for storing instructions and data (see Panzica, Fig. 3, memory 306), at least one sensor input interface (see Panzica, Fig. 2, sensor(s) 206), at least one sensor for acquiring an estimation of vehicle position (see Panzica, Col. 21 Line 50-55, the perception system 220, which includes the sensors, determines the vehicle state data, and the vehicle state data includes the estimated vehicle position in space), wherein the vehicle control system is arranged to execute instructions in the processing unit (see Panzica, Col. 22 Line 64-67, the vehicle controls 266 follows the motion plan, or instructions, to control the vehicle's steering and acceleration), the processing unit configured to: obtain an estimated pose, E, of the vehicle (see Panzica, Col. 35 Line 41- 44, vehicle pose estimate, which is determined from the position data of the positioning system 204 in the process described by Fig. 4); obtain an uncertainty value, V, to the estimated pose of the vehicle (see Panzica, Fig. 6, Step 604 describes a step where the system determines a difference between the heading, or direction, between the vehicle and the heading, or direction, of the nearby lane[s]); project the pose, E, onto nearby lanes in a map (It is noted from the specification of the claimed invention that projecting the pose E is equivalent to determining the closest distance from the estimated pose to the nearby lanes. Panzica, Col. 36 Line 16-20 teaches a step where the vehicle computing system 106 determines a set of candidate lanes that the vehicle could be traveling on based on the closest distance from the vehicle to the lane[s]); obtain position uncertainty, U, of each lane (see Panzica, Fig. 6, Step 602 describes a step where the system determines a difference between the position of the vehicle and the position of the nearby lane); create a distribution, P, by combining uncertainty V and U for each nearby lane (see Panzica, Col. 36 Line 49-55, the system determines a score for each lane, representing the likelihood that the vehicle is traveling on the lane. The score can be based on a weighted sum of the distance between a position of the vehicle and a closest point of the lane [equivalent to position uncertainty V] and the difference between a direction of the vehicle to the direction of the lane [equivalent to pose uncertainty U]); create a current momentary likelihood hypothesis for the vehicle for being in each lane by evaluating distribution, P, with pose, E, for each projection (see Panzica, Col. 7 Line 20-26, the processor receives updated pose data to create a second score, representing the likelihood that the vehicle is traveling on the lane, and this score is used to determine the lane that the vehicle is traveling on); and compare all the adjusted momentary likelihoods and determining the lane with the highest likelihood (see Panzica, Col. 36 Line 33-34, the system determines the lane that the vehicle is traveling on [starting lane] based on the lane that has the highest score value).
Panzica does not disclose about adjusting the current momentary likelihood for each lane with a prior determined earlier.
However, Heidenreich teaches to adjust the current momentary likelihood for each lane with a prior determined earlier (see Heidenreich, Col. 18 Line 5-9, the system updates the lane arrangement hypothesis based on a previously determined lane arrangement hypothesis, and the lane arrangement hypothesis is based on where the lanes are in relation to the vehicle's position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panzica with Heidenreich with lane positioning estimator/system of Panzica to adjust the current momentary likelihood for each lane with a prior determined earlier, as taught by Heidenreich. The motivation for doing so would allow for the system to accurately determine the probability that the vehicle is traveling on a given lane. The system is more accurate when it takes into account equal contributions of the map-based lane data and updating of the arrangement information for the vehicle (see Heidenreich, Col. 3 Line 22-24).
M. Regarding Claim 16: The rationales and references for a rejection of claim 1 are incorporated.
Panzica teaches a computer program product arranged (see Panzica, Col. 44 Line 25-27, the system described can be implemented in different forms of hardware, software, or a combination of hardware and software) to execute the method of rejected claim 1.
9. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panzica in view of Heidenreich further in view of Zhang et al. (US Pat. 10928207 B2).
The rationales and references for a rejection of claim 2 are incorporated.
Panzica and Heidenreich do not disclose that wherein the set distance is set to shorter than 10 meters, or more preferably shorter than 5 meters, or even more preferably 2 meters or shorter.
From the same field of endeavor, Zhang et al. teach that the set distance is set to shorter than 10 meters, or more preferably shorter than 5 meters, or even more preferably 2 meters or shorter (see Zhang et al. Col. 20 Line 4-5, the pose estimate can fall within a 10 meter range threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of the combination of Panzica and Heidenreich to further incorporate the teachings of Zhang and include set distance parameter in the vehicle control device of the combination of Panzica and Heidenreich to be within 10 meters as taught by Zhang. The motivation for doing so would be to take into account the accuracy level of a pose estimate (see Zhang, Col. 20 Line 1-5) when determining the specific lane location of a vehicle.
10. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panzica and Heidenreich in view of Kumano et al. (JP 2019016246 A).
The combination of Panzica and Heidenreich does not appear to  teach wherein nearby lanes are located within 20 meters from the estimated pose, or more preferably within 10 meters from the estimated pose, or even more preferably within 5 meters or shorter from the estimated pose.
However, from the same field of endeavor, Kumano, para. [0013] teaches that the vehicle detects the nearby vicinity to determine the road geometry, including lane geometry, and the present embodiment, a predetermined distance of 7 meters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle lane estimation and control method of the combination of Panzica and Heidenreich to change the distance of scanning nearby lanes from 20, or 10, or 5, to 7 meters, as taught by Kumano. It would have been obvious to one of ordinary skill to adjust the range to 7 meters, as 7 meters is between the range 10 meters to 5 meters. The motivation for doing so is taught in Kumano [0013] where “the distance is not limited to 7 meters, any may be an arbitrary distance”, thus including the range within 20, 10, or 2 meters.
Conclusion
11.	Claims 1-16 are rejected.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662